Citation Nr: 0517940	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  98-07 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to an increased disability rating in excess of 30 
percent for service-connected hiatal hernia with gastritis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
March 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for a stomach disorder.  A notice of disagreement (NOD) was 
received in November 1997.  A statement of the case (SOC) was 
issued in April 1998.  A timely appeal was received in April 
1998.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in July 1998.  A 
transcript of that hearing is of record.  A hearing officer's 
decision, dated in November 1998, increased the rating for 
the veteran's stomach disorder from 10 percent to 30 percent, 
effective from November 7, 1996.  As this does not represent 
the highest possible rating available under the rating 
schedule for hiatal hernia with gastritis, the veteran's 
appeal remains pending.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

In May 2003, the veteran appeared and offered testimony at a 
hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO.  A transcript of that hearing is of 
record.  The Board remanded the veteran's claim in October 
2003 for further development.  The requested development has 
been completed, and the veteran's appeal has been returned to 
the Board for further appellate consideration.  

The Board notes that the veteran appears to contend that a 
prior reduction of the disability rating for the stomach 
disorder from 30 percent to 10 percent, effective February 1, 
1969 (see rating decision dated November 7, 1968), was in 
error.  The RO has not adjudicated this claim, and it is, 
therefore, not before the Board at this time.  To the extent 
that the veteran appears to be alleging clear and 
unmistakable error in the reduction of the veteran's 
disability rating as set forth in the November 7, 1968 rating 
decision, this matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's service-connected hiatal hernia with 
gastritis is not productive of more than a considerable 
impairment of health, with such symptoms as recurrent 
epigastric distress with reflux, regurgitation, pyrosis, 
chest pains, and weight gain and loss.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for the veteran's service-connected hiatal hernia with 
gastritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Codes 7307, 7346 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.  

In the present case, VCAA notice was initially provided to 
the veteran in November 2002, subsequent to the initial AOJ 
decision.  In its October 2003 remand, the Board determined 
that the November 2002 VCAA notice was insufficient and 
instructed the Appeals Management Center (AMC) to provide 
additional notice to the veteran.  The AMC provided that 
notice to the veteran in March 2004.  Where, as here, notice 
was not provided prior to the initial AOJ decision, the 
veteran has the right to VCAA content complying notice and 
proper subsequent VA process.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement has been cured by the subsequent 
proper notice and VA process, and was, therefore, harmless 
error.  The veteran's claim was filed in November 1996, 
before the enactment of the VCAA.  By letters dated in 
November 2002 and March 2004, VCAA notice was provided to the 
veteran regarding the first, second and third elements 
required by the Pelegrini II Court as stated above.  In 
addition, he was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  The statement of the case (SOC) and supplemental 
statements of the case (SSOC) also notified the veteran of 
the information and evidence needed to substantiate the 
claim, and the specific reasons why his claim was denied.  

Although the VCAA notice letters provided to the veteran do 
not specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters and other 
documents, read as a whole, give notice to the veteran of 
VA's desire to obtain additional information and evidence 
supporting and substantiating the claim, and information 
possibly leading to such information and evidence.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  VA has, therefore, complied with the 
VCAA notice requirements.  When the veteran has received 
notice that complies with the statute and regulation, it is 
not necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  Id.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran indicated that he has not received any recent 
treatment from private medical providers.  VA treatment 
records are in the file for April 1993 through November 2004.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has made 
every reasonable effort to obtain all records relevant to the 
veteran's claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.  

The RO provided the veteran VA examinations in January 1997, 
August 1998, and March 2004.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's stomach disorder since he was last 
examined.  The veteran has not reported receiving any recent 
treatment (other than at VA, which records were obtained), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The Board concludes there is sufficient evidence 
to rate the service-connected condition fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim.  


II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Since 
the issue in this case is entitlement to an increased rating, 
the present level of the disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements and testimony; the 
reports of the VA examinations; and VA treatment records for 
April 1993 through November 2004.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in the case.  The Board will summarize the 
relevant evidence where appropriate.  

Disabilities involving the digestive system are evaluated 
under the regulatory criteria found at 38 C.F.R. §§ 4.110-
4.114.  The veteran's service-connected hiatal hernia with 
gastritis has been rated by the RO under the provisions of 
Diagnostic Code 7346, 38 C.F.R. § 4.114.  

Under Diagnostic Code 7346 (hiatal hernia), a 10 percent 
evaluation is warranted for two or more of the symptoms for 
the 30 percent evaluation of less severity.  A 30 percent 
evaluation is warranted for persistently recurrent epigastric 
distress with dysphasia, pyrosis, and regurgitation, 
accompanied by substemal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7346 (2004).  

During the pendency of this appeal, VA amended the 
regulations affecting the digestive system at 38 C.F.R. 
§ 4.114, including diagnostic codes 7311 to 7354.  Where the 
law or regulations governing a claim change while the claim 
is pending, as in the veteran's case, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  VAOPGCPREC 3-2000.  In deciding 
these types of cases, a determination must first be made as 
to whether the previous or revised version is either 
facially, or outcome determinately, more favorable to the 
veteran.  VAOPGCPREC 3-2000.  If one version is more 
favorable, the Board must next determine whether 
consideration of new criteria not provided, reviewed, or 
applied below would be prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 3-2000.  

However, since the regulation change did not affect 
diagnostic code 7346, or the adjudication of the veteran's 
hiatal hernia claim in any way, see 38 C.F.R. § 4.114 (2004) 
and 38 C.F.R. § 4.114 (2004), neither version of Diagnostic 
Code 7346 is more or less favorable, because they are 
identical.  Thus, the principles at Bernard v. Brown, 4 Vet. 
App. 384 (1993) and VAOPGCPREC 3-2000 are inapplicable to the 
facts of this case.  

The Board also notes that, effective July 2, 2001, the 
provisions of 38 C.F.R. § 4.112, relating to how to evaluate 
weight loss, were revised.  See 66 Fed. Reg. 29,486-29,489 
(2001).  The July 2001 changes did not alter the diagnostic 
criteria used to evaluate disabilities involving hiatal 
hernias.  

The veteran contends, in essence, that his service-connected 
hiatal hernia with gastritis ("stomach disorder") is of 
such severity as to warrant a higher rating.  Service 
connection for antral gastritis, with duodenitis and hiatal 
hernia, was established by a rating action in November 1967.  
VA treatment records show continuous treatment for the 
veteran's stomach disorder, especially within the last few 
years.  In fact, those records show that his VA primary care 
physician has seen him every four to six months.  In 
September 1996, the veteran was referred to a 
dietician/nutritionist due to his chronic gastritis and 
hiatal hernia.  The veteran was placed on a bland low-salt 
diet and instructed to eat six small meals a day.  He was 
also placed on Ensure to assist in maintaining weight and 
provide nutrients.  The veteran also has been prescribed 
multiple medications to alleviate his symptoms, and he takes 
multivitamins to supplement food intake.  

The veteran underwent a VA examination in January 1997, at 
which time he complained of epigastric pain; he gave no 
history of gastrointestinal (GI) bleeding or belching of gas.  
He denied use of alcohol for two years.  Physical examination 
revealed the veteran was in no distress, and his abdomen was 
soft with mild epigastric tenderness but no organomegaly.  
His weight was 142 pounds, with maximum weight in the 
previous year 150 pounds.  The veteran reported periodic 
vomiting, but no recurrent hematemesis or melena.  He also 
reported that his episodes lasted approximately one-half hour 
every day, and are relieved by medications.  The pertinent 
diagnosis was history of gastritis on medication.  The 
examiner noted that veteran was service-connected for and 
rated 10 percent for hiatal hernia, but no hernia was 
visualized on an October 1994 upper gastrointestinal (UGI) 
series.  

The VA examiner ordered an upper gastrointestinal series, but 
the results are not mentioned in his report.  Radiological 
records indicate that an upper gastrointestinal series 
conducted in February 1997 revealed normal peristalsis in the 
esophagus with normal mucosal pattern; no masses, strictures 
or ulcers were seen.  There was a moderate amount of reflux 
identified.  The impression was moderate gastroesophageal 
reflux with remaining upper gastrointestinal tract 
unremarkable.  

A VA general medical examination was provided the veteran in 
August 1998.  The examiner reviewed the veteran's medical 
records and performed a general physical examination of the 
veteran.  His diagnosis was hiatus (sic) hernia and 
gastroesphageal reflux disease, mild.  

The most recent VA examination provided to the veteran was in 
March 2004.  The veteran reported that his weight had been 
stable for the previous two years, his appetite was okay, he 
had daily heartburn lasting 5 to 10 minutes, and he 
experienced daily lower abdominal pain in the morning lasting 
15 to 20 minutes.  He also reported daily bowel movements, 
with no melena.  He denied dysphagia, nausea or vomiting, but 
admitted to experiencing daily pyrosis and reflux sensation 
with meals.  Physical examination revealed a thin middle-aged 
man in no acute distress.  His weight was 155 pounds.  
Examination of his abdomen did not reveal any tenderness, 
distention, masses or organomegaly.  Bowel sounds were 
normal.  The examiner listed under diagnostic and clinical 
tests a complete blood count (CBC) taken September 2003 that 
showed the veteran's HCT level to be 42.9 (within normal 
limits); a June 2002 esophagogastroduodenoscopy, which showed 
gastritis, a two centimeter hiatal hernia, and nonobstructive 
Schatzki's ring; a June 2002 flexible sigmoidoscopy, which 
showed internal hemorrhoids; and a June 2002 CT scan of the 
abdomen that was normal.  The pertinent diagnosis was 
gastroesophageal reflux disease (GERD).  The examiner opined 
that the veteran's symptoms do not impact his daily 
functioning.  

After considering all the evidence of record, the Board finds 
that the veteran is not entitled to a disability rating in 
excess of 30 percent for his service-connected hiatal hernia 
with gastritis.  As noted above, in order to get a higher 
evaluation of 60 percent, the medical evidence must show that 
the veteran has a combination of symptoms productive of 
severe impairment, including but not limited to pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia.  Aside from pain, the medical evidence 
does not show that the veteran has exhibited any of the other 
symptoms necessary to assign a 60 percent evaluation.  
Specifically, there is no medical evidence indicating that 
the veteran has experienced hematemesis or melena.  In fact, 
he has specifically denied having these symptoms at his VA 
examinations.  

The veteran has testified that he vomits approximately every 
two weeks; however, his treatment records do not corroborate 
that statement.  There are only two mentions in the medical 
evidence that the veteran has experienced vomiting; once 
during a clinical visit in September 1996, and again during 
the January 1997 VA examination.  There are no complaints of 
or treatment for vomiting in any of the most recent treatment 
records.  At the March 2004 VA examination, the veteran 
denied problems with vomiting.  The preponderance of the 
evidence is, therefore, against a finding that the veteran 
currently experiences vomiting due to his stomach disorder.  

The veteran also testified that he has lost weight due to his 
stomach disorder.  A review of the medical records shows that 
the veteran's weight has fluctuated from a low of 142 pounds 
to a high of 158 pounds, a variance of only 16 pounds.  The 
most recent medical evidence also shows that his weight has 
mostly been 150 pounds or higher in the past several years.  
The Board notes that the medical evidence shows he is 
underweight and considered thin for his height.  This does 
not, however, appear to be from any recent weight loss, but 
appears to be around his normal weight.  The preponderance of 
the evidence is, therefore, against a finding that the 
veteran has sustained a material weight loss due to his 
stomach disorder.  

Finally, the veteran testified that he has not been checked 
for anemia.  The medical evidence shows multiple CBC test 
results; however, no diagnosis of anemia has been made.  In 
March 2004, the VA examiner clearly indicates that he 
reviewed the last CBC test results, performed in September 
2003; however, he made no finding of anemia.  The 
preponderance of the evidence shows, therefore, that the 
veteran is not anemic.  

The preponderance of the evidence clearly shows that the 
veteran's service-connected hiatal hernia with gastritis is 
productive of no more than a considerable impairment of 
health, which is evaluated as 30 percent disabling.  The 
veteran is, therefore, not entitled to a higher evaluation 
for his stomach disorder under Diagnostic Code 7346.  

The Board must, however, consider any other applicable 
diagnostic codes to determine if he is entitled to a higher 
evaluation under any of them.  As the veteran is also 
diagnosed to have gastritis, the Board has considered 
Diagnostic Code 7307, which provides an evaluation of 60 
percent for chronic hypertrophic gastritis with severe 
hemorrhages, or large ulcerated or eroded areas.  The veteran 
underwent an esophagogastroduodenoscopy (EGD) in June 2002.  
There was no finding of any severe hemorrhages or large 
ulcerated or eroded areas within the veteran's stomach.  He 
is, therefore, not entitled to a higher rating under 
Diagnostic Code 7307.  

Finally, consideration also must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The 
question of an extraschedular rating is a component of the 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Under 38 C.F.R. § 3.321, an 
extraschedular evaluation may be assigned in exceptional 
cases where the schedular evaluations are found to be 
inadequate.  The governing norm in such cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  It does not appear that the veteran has an 
"exceptional or unusual" disability; he merely disagrees 
with the evaluation of his disability under the rating 
schedule.  The Board observes that it has not been contended 
or otherwise indicated that the veteran's hiatal hernia with 
gastritis has resulted in any hospitalization or other 
extensive treatment regimen that is not contemplated by the 
rating schedule.  In addition, there is no contention or 
evidence of record showing that the veteran's stomach 
disorder interferes with any employment to a degree that 
would render the application of the regular schedular 
standards impractical.  In fact, the March 2004 VA examiner 
noted in his report that the veteran's symptoms do not impact 
his daily functioning.  His symptoms consist of pain, reflux, 
regurgitation, pyrosis, chest pain, etc., which impairment 
the rating schedule specifically contemplates.  In other 
words, he does not have any symptoms from his service-
connected disorder that are unusual or are different from 
those contemplated by the schedular criteria.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).  Indeed, 38 C.F.R. § 4.1 (2004) 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
There is no evidence that the veteran has a extraordinary 
loss of industrial capacity due to his service-connected 
disability.  Rather the evidence shows that he receives 
Social Security disability benefits due to his bilateral 
shoulder conditions for which he has undergone multiple 
surgeries.  

Under these circumstances, the Board finds that the veteran 
does not meet the criteria for a rating in excess of 30 
percent for his service-connected hiatal hernia with 
gastritis.  Therefore, his claim must be denied.  In reaching 
this determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b).  However, that doctrine does not apply 
here, as the preponderance of the evidence is against this 
claim.  



ORDER

Entitlement to an increased disability rating in excess of 30 
percent for service-connected hiatal hernia with gastritis is 
denied.  



	                        
____________________________________________
	SUZIE S. GASTON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


